This is on a motion for certiorari to place in the transcript a copy of a mechanic's lien.
The plaintiff below sued on a note secured by a mechanic's lien which latter was attempted to be pleaded by describing the land and the volume, page, and place of recordation, and further pleaded "which lien is hereby made a part of this petition as if fully herein set forth."
Whether or not such is sufficient pleading, it gives no right to appellee to amend his pleadings in this court by inserting a copy of such lien. We cannot grant the writ to the district court, for the original instrument is not in that office. The most that can be contended for such pleading is that it notified the defendant of evidence intended to be offered. As such, it has no greater dignity than any other pleading of facts which a litigant might wish to amend in this court and plead more fully.
The motion is overruled.